DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-2, 16, 18, 53, and 76 have been amended; support for claims 1 and 53 are found on page 22 of the instant specification, support for claim 2 is found in claim 27 and page 22 of the instant specification, support for claim 16 is found on page 12 of the instant specification, the support for claim 18 and 76 were minor editorial changes.
Claims 3-15, 17, 19-52, 55-75, 77-82, 84-85, and 87-89 have been cancelled.
Claims 1-2, 16, 18, 53-54, 76, 83 and 86 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claims 2, 16 and 18 are objected to because of the following informalities: These claims are objected to for depending on claim 0. Examiner will interpret these to be  dependent upon claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 54, 76 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the main Markush groups appear to be the following and only requires one of the following groups:
a) comprises at least one material selected from the group consisting of natural materials, synthetic materials, polyolefins, phenolic resins, poly vinyl chloride (PVC), natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof; OR
b) comprises polyethylene, silica, and processing oil;
For examination purposes, one of a-b is selected. 
 
Furthermore, there is an additional Markush group of:
aa)  having a porosity of greater than about 55%, greater than about 60%, or greater than about 65% OR
bb) is a microporous battery separator.
For examination purposes, one of aa-bb is selected. 

Regarding claim 76, the main Markush groups appear to be the following and only requires one of the following groups wherein said porous membrane:
a) has ribs on two surfaces thereof;
b) comprises at least one material selected from the group consisting of natural materials synthetic materials polyolefins, phenolic resins, poly vinyl chloride_(PVCL natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof;
c) comprises polyethylene, silica, and processing oil;
d) comprises polyethylene, silica, and processing oil; wherein said processing oil is in an amount of approximately 5% by weight of said porous membrane to approximately 15% by weight-of said- porous membrane;
e) is sealed on one of the following consisting of one side of said negative electrode, two sides of said negative electrode and three sides of said negative electrode;  
f) is a microporous battery separator
For examination purposes, one of a-f is selected. 

The term “about” in claims 16, 18, 54 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the 112B rejection, these claims will be interpreted as if the term “about” were removed.
The term “approximately” in claim 76 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In view of the 112B rejection, these claims will be interpreted as if the term “approximately” were removed.

Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 86 is related to a method claim, however, fails to  contain any method steps relating to preventing acid displacement in a lead acid battery.

Claims 18 and 54 are unclear as they are indefinite as they attempt to claim multiple ranges relating to the same limitation. Claim 18 claims three different porosity values, claim 54 claims three ranges for the height of the ribs and optional limitations. It is unclear what ranges/valves applicant wants for the subject matter of claims 18 and 54
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 18 and 54 recites the broad recitation of multiple ranges, and the claim also recites narrower ranges of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 16, 18, 53-54, 76, 83 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (WO 2017/210405 A1) in view of Nelson et al. (US 4,606,982 A).

Regarding claim 1, Perry teaches a lead acid battery comprising:
an electrode array comprising one or more negative electrodes, and one or more positive electrodes interleaved between said one or more negative electrodes ([0023] lead acid battery having a mat adjacent to at least one of the positive electrodes, negative electrodes or separator);
a fibrous mat envelope with one of said one or more negative electrodes disposed therein (Perry [0009, [0051] separator with a microporous membrane and a fibrous mat and the separator may be provided as a flat sheet, leaf, wrap, sleeve or as an envelope or pocket separator covering a negative electrode); and
and a porous membrane envelope with said fibrous mat envelope disposed therein ([0009] microporous membrane), 
wherein said battery may be a flat plate battery a flooded lead acid battery, an enhanced flooded lead acid battery (EFB'"), a valve-regulated lead acid ("VRLA") battery, a gel battery, an absorptive glass mat ("AGM") battery, a deep cycle battery, a tubular battery, a motive battery, an inverter battery, a vehicle battery, a starting-lighting-ignition ("SLI") vehicle battery, an idling-start-stop ("ISS")_vehicle battery, an automobile battery, a truck battery, a -motorcycle batter, a van all-terrain vehicle battery, a forklift battery, a golf cart battery,  a hybrid-electric vehicle battery, an electric vehicle battery, a wheel chair battery, an e-rickshaw battery, an e- trike battery, an e-bike battery, and a marine vessel battery ([0002]).
Perry fails to teach wherein between said fibrous mat and said one or more negative electrodes is a composite material comprising material from the fibrous mat and the negative active material.

Nelson discloses a sealed lead acid battery with an integrated plate/separator. Nelson is analogous to Perry as both are within the same field of endeavor of lead acid batteries. Nelson teaches wherein separator layers 42/44 are interposed between separator pasting layers 25 wherein the pasting layers are at least partially sacrificial as the surface of the fibers of pasting layers 25 are adjoined to the electrode plate so as to be fully integrated and wherein the glass fibers are embedded into the paste of the adjoining plate. The embedded fibers serve as a capillary link between the active particle surfaces of the electrode plate and the separator (Nelson Col. 5 lines 20-55) to ensure prime electrolyte retention between the plates (Col. 5 lines 20- Col. 6 line 5).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the separator-electrode active material interface of Perry such that the active material of Perry is at least partially embedded within the separator material as is taught by Nelson to link the active particles of the electrode plates and the separator together and ensure electrolyte retention between the separator and electrode plates.

	Regarding claim 2, modified Perry teaches all the claim limitations of claim 1. Modified Perry teaches wherein a part of the electrode such as the active material is integrated with the fibrous layer of the separator, however, fails to teach the percent thickness that is incorporated of the fibrous mat into the active material. This limitation is deemed to be a result effective variable in which a skilled artisan can adjust the percentage of the fibrous mat to integrate into the active material. The optimal percentage that can be incorporated can be determined through experimentations.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 16, modified Perry teaches all the claim limitations of claim 1. Perry further teaches  wherein said porous membrane comprises one or more arrays of ribs on at least one surface thereof or on two surfaces thereof, and wherein said one or more arrays of ribs may have a height of 10 micrometers to 2.0 mm ([0021] porous membrane can have ribs ; [0037-0041] ribs can be 0.05 mm to 50 mm and can be on multiple surfaces of the porous membrane).

Regarding claim 18, modified Perry teaches all the claim limitations of claim 1. Perry further teaches  wherein said porous membrane comprises at least one material selected from the group consisting of natural materials, synthetic materials, polyolefins, phenolic resins, poly vinyl chloride (PVC), natural rubber, synthetic rubber, synthetic wood pulp, glass fibers, lignins, cellulosic fibers, and combinations thereof ([0014-0015] polyolefin microporous membrane can be made of the materials listed above); 
comprises polyethylene, silica, and processing oil ([0014-0015, 0018] microporous membrane can have polyethylene, processing oil and other additives, base material for the membrane can have silica), and is a microporous battery separator ([0097] microporous membrane having a porosity of 60%). 

Regarding claim 53, Perry teaches a flooded lead acid battery comprising:
an electrode array comprising one or more negative electrodes and one or more positive electrodes alternately arranged with respect to one another; ([0023] lead acid battery having mat adjacent to at least one of the positive, negative electrodes or separator);
a porous membrane enveloping at least one of said one or more negative electrodes wherein said porous membrane comprises ribs on one or more surfaces thereof, and a fibrous mat is disposed within said envelope ([0009,0021,0037-41, 0051] separator contains a microporous membrane and a fibrous mat that can be in a shape of a sheet, leaf, wrap, sleeve envelope or pocket and can cover an electrode such as a negative electrode; the porous membrane can have ribs). 
Perry fails to teach wherein between said fibrous mat and said one or more negative electrodes is a composite material comprising material from the fibrous mat and the negative active material.

Nelson discloses a sealed lead acid battery with an integrated plate/separator. Nelson is analogous to Perry as both are within the same field of endeavor of lead acid batteries. Nelson teaches wherein separator layers 42/44 are interposed between separator pasting layers 25 wherein the pasting layers are at least partially sacrificial as the surface of the fibers of pasting layers 25 are adjoined to the electrode plate so as to be fully integrated and wherein the glass fibers are embedded into the paste of the adjoining plate. The embedded fibers serve as a capillary link between the active particle surfaces of the electrode plate and the separator (Nelson Col. 5 lines 20-55) to ensure prime electrolyte retention between the plates (Col. 5 lines 20- Col. 6 line 5).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the separator-electrode active material interface of Perry such that the active material of Perry is at least partially embedded within the separator material as is taught by Nelson to link the active particles of the electrode plates and the separator together and ensure electrolyte retention between the separator and electrode plates.

Regarding claim 54, modified Perry teaches all the claim limitations of claim 53. Perry further teaches wherein ribs are at least partially on a surface of the porous membrane adjacent to the fibrous mats and optionally wherein said ribs have a height from 10 micrometers to about 2.0 mm from about 5 micrometer to about 300 micrometer, or from 25 micrometer to 200 micrometer ([0021] and [0037-0041] ribs can be 0.05-50 mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 76, modified Perry teaches all the claim limitations of claim 53. Perry further teaches wherein said porous membrane is sealed on one of the following consisting of one side of said negative electrode, two sides of said negative electrode, and three sides of said negative electrode (Perry [0051-0053] sealed along bottom edge 103, lateral edges 105a and 105b).

Regarding claim 83, modified Perry teaches all the claim limitations of claim 1. Perry teaches a lead acid battery or flooded lead acid battery of claim 1 being within a vehicle such as an automobile, a truck, motorcycle, all-terrain vehicle, forklift, golf cart, hybrid/ hybrid electric vehicle, ISS vehicle, e-rickshaw battery, e-trike, e-bike, wheel chair or marine vessel (Perry [0116]).

Regarding claim 86, modified Perry teaches a battery of claim 1. Claim 86 is a method claim absent method steps and is not given patentable weight.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive in view of the updated rejection. Applicant argues that the amended claims overcome the prior rejection of record because Whear, Perry, nor Nagino teach the amended claims. The rejection has been updated rendering the arguments moot.
The objections to claims 2, 16 and 18 are maintained for depending for claim 0.
The rejection under 35 USC 112b for claims 16, 18, 54, 76 and 86 are maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727